DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments from the response filed on 15 June 2022 have been fully considered and will be addressed below in the order in which they appeared.

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely completely rely on the  reference applied in the prior rejection of record for complete teaching or matter specifically challenged in the argument.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a side edge of the cover” “an opening component” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Louvel (US 7,108,301) of Fig. 6.

Regarding claim 1, Louvel discloses A mechanism for opening a vehicle door, comprising: 
a door opening component (9mt; Louvel)  for opening the vehicle door, the door opening component being disposed in an operating cavity (Fig.6 interior behind and around 19; Louvel) adjacent to a first side of the operating cavity; 
a cover plate (1; Louvel)  arranged within the operating cavity, a side edge (Fig. 6; Louvel)  of the cover plate being mounted on a first fixed rotational axle (annotated Fig.6; Louvel) arranged adjacent to a second side of the operating cavity (Fig. 6; Louvel), opposite the first side, such that the cover plate is rotatable between a first position (Fig.6 dotted outline of cover(1); Louvel), in which an exterior surface of the cover plate is aligned with an exterior surface of the vehicle door, and a second position (user actuation, Fig. 6; Louvel)  , in which the cover plate is within the operating cavity ;  
an actuator  (43; Louvel) rotatably mounted on a second fixed rotational axle (A2; Louvel)   arranged adjacent to the first side of the operating cavity; and 
a transmission mechanism (annotated Fig. 6; Louvel) arranged in the operating cavity and mounted on the first and second fixed rotational axles, the transmission mechanism being configured to be driven by rotation of the cover plate (by the mechanism connection; Louvel), wherein,  when an external force is applied to the exterior surface of the cover plate in the first position, the cover plate rotates about the first fixed rotational axle from the first position to the second position (dotted to undotted profile of element 1; Louvel) such that (the entirety of Fig.6; Louvel) the door opening component is actuated and accessible to an operator via the operating cavity to open the vehicle door.

    PNG
    media_image1.png
    415
    534
    media_image1.png
    Greyscale

Figure taken from Louvel (US 7,108,301)

Regarding claim 2, Louvel discloses  The mechanism of claim 1, wherein when the cover plate rotates along the first fixed rotational axle (A1; Louvel) from the first position to the second position (Fig. 6 Dotted and undotted outline of element 1; Louvel)  , with the cover plate being at least a predetermined angle (Fig. 6, Louvel)  relative to the first position, the cover plate drives the transmission mechanism (Fig. 6, Louvel) such that the transmission mechanism causes the actuator to rotate from a first position to a second position (dotted to undotted lines of element 1; Louvel) , in which the actuator actuates the door opening component (either through 46 or through 6 c.5, l.1-8; Louvel;) for opening the vehicle door.


    PNG
    media_image2.png
    443
    584
    media_image2.png
    Greyscale

Figure taken from Louvel (US 7,108,301)


Regarding claim 6, Louvel discloses the mechanism of claim 1 further comprising: 
an operating component rotatably mounted on the second fixed rotational axle (A2 first end; Louvel), the operating component including a handle operating portion (43; Louvel) and  the actuator(44; Louvel), the handle operating portion of the operating component being the door opening component, wherein the door opening component is actuated when the actuator is rotated from a first position to a second position (Fig.6 dotted and undotted outlines; Louvel) and when an operator applies a force to the handle operating portion, the operating component  rotates from a first position, in which the actuator is in a second position, to a second position, in which  the actuator rotates to a third position and causes a vehicle door lock (through 46; Louvel) of the vehicle door to be opened.  

Regarding claim 7, Louvel discloses The mechanism of claim 6, wherein the operating component is an L-shaped (Fig.6; Louvel) plate including a first plate (43 fig. 6; Louvel)   and a second plate (44 Fig. 6; Louvel)  connected to the first plate, the first plate including the handle operating portion, and the second plate including the actuator, and wherein the second fixed rotational axle is mounted at a junction of the first plate and the second plate such that the L-shaped plate is rotatable (Fig. 6; Louvel)  about the second fixed rotational axle.  

Regarding claim 9, Louvel discloses The mechanism of claim 1, wherein the first fixed rotational axle  includes first and second sections connected (broadly any portion of an assembly is “connected) to a side of the cover plate (in as much as the instant application includes or designates what the axle includes so too does the prior art).  

Regarding claim 10, Louvel discloses The mechanism of claim 1[[,]] further comprising a cover plate resetter (11 return spring, Louvel)   configured to  bias the cover plate toward the first position.  

Allowable Subject Matter
Claims 12-20 are allowed.
Claims 3-5, 8 and 11, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: there are examples prior art (US 20130170241) with linkages with third instances of pins (or axles) serving the function as claimed. However, there is no motivation to properly combine the references without the use of improper hindsight and at least partial destruction of primary reference to accomplish the structure and function positively recited in the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675